UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-02278 The Value Line Premier Growth Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: December 31 Date of reporting period: September 30, 2011 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 9/30/11 is included with this Form. Value Line Premier Growth Fund, Inc. Schedule of Investments (unaudited) September 30, 2011 Shares Value COMMON STOCKS (100.2%) CONSUMER DISCRETIONARY (12.8%) AutoZone, Inc. * $ Bed Bath & Beyond, Inc. * BorgWarner, Inc. * Brinker International, Inc. Buckle, Inc. (The) Chipotle Mexican Grill, Inc. * Coach, Inc. Ctrip.com International Ltd. ADR * Darden Restaurants, Inc. Deckers Outdoor Corp. * DIRECTV Class A * Domino's Pizza, Inc. * Fossil, Inc. * Genuine Parts Co. Gildan Activewear, Inc. HSN, Inc. * Johnson Controls, Inc. Life Time Fitness, Inc. * LKQ Corp. * McDonald’s Corp. Monro Muffler Brake, Inc. New Oriental Education & Technology Group, Inc. ADR * O’Reilly Automotive, Inc. * Penn National Gaming, Inc. * Priceline.com, Inc. * PVH Corp. Shaw Communications, Inc. Class B Signet Jewelers Ltd. * TJX Companies, Inc. (The) TRW Automotive Holdings Corp. * Ulta Salon, Cosmetics & Fragrance, Inc. * Under Armour, Inc. Class A * Vitamin Shoppe, Inc. * Warnaco Group, Inc. (The) * Wynn Resorts Ltd. Yum! Brands, Inc. CONSUMER STAPLES (9.6%) BRF - Brasil Foods S.A. ADR British American Tobacco PLC ADR Brown-Forman Corp. Class B Bunge Ltd. Church & Dwight Co., Inc. Coca-Cola Femsa, S.A.B. de C.V. ADR Companhia de Bebidas das Americas ADR Cosan Ltd. Class A Costco Wholesale Corp. Energizer Holdings, Inc. * Flowers Foods, Inc. Fomento Economico Mexicano S.A.B. de C.V. ADR General Mills, Inc. Green Mountain Coffee Roasters, Inc. * Herbalife Ltd. Hormel Foods Corp. Mead Johnson Nutrition Co. Shares Value PepsiCo, Inc. $ Reynolds American, Inc. Ruddick Corp. TreeHouse Foods, Inc. * Whole Foods Market, Inc. ENERGY (4.8%) Cabot Oil & Gas Corp. Chesapeake Energy Corp. CNOOC Ltd. ADR Concho Resources, Inc. * Core Laboratories N.V. Devon Energy Corp. EQT Corp. FMC Technologies, Inc. * Oil States International, Inc. * Rosetta Resources, Inc. * TransCanada Corp. Ultrapar Participacoes S.A. ADR World Fuel Services Corp. FINANCIALS (9.1%) Affiliated Managers Group, Inc. * AFLAC, Inc. Arch Capital Group Ltd. * AvalonBay Communities, Inc. Bancolombia S.A. ADR Bank of Montreal Bank of Nova Scotia BlackRock, Inc. BRE Properties, Inc. Canadian Imperial Bank of Commerce Digital Realty Trust, Inc. REIT Eaton Vance Corp. Equity Lifestyle Properties, Inc. REIT Essex Property Trust, Inc. Franklin Resources, Inc. HDFC Bank Ltd. ADR ICICI Bank Ltd. ADR Itau Unibanco Banco Multiplo S.A. ADR Leucadia National Corp. M&T Bank Corp. Portfolio Recovery Associates, Inc. * ProAssurance Corp. Stifel Financial Corp. * T. Rowe Price Group, Inc. Taubman Centers, Inc. Toronto-Dominion Bank (The) Wells Fargo & Co. HEALTH CARE (15.0%) Alexion Pharmaceuticals, Inc. * Allergan, Inc. Bayer AG ADR Becton, Dickinson & Co. Bio-Rad Laboratories, Inc. Class A * Bio-Reference Laboratories, Inc. * C.R. Bard, Inc. 1 Value Line Premier Growth Fund, Inc. September 30, 2011 Shares Value Cerner Corp. * $ Computer Programs & Systems, Inc. DaVita, Inc. * DENTSPLY International, Inc. Edwards Lifesciences Corp. * Endo Pharmaceuticals Holdings, Inc. * Express Scripts, Inc. * Fresenius Medical Care AG & Co. KGaA ADR Henry Schein, Inc. * HMS Holdings Corp. * IDEXX Laboratories, Inc. * Illumina, Inc. * Impax Laboratories, Inc. * Intuitive Surgical, Inc. * MAKO Surgical Corp. * Mettler-Toledo International, Inc. * MWI Veterinary Supply, Inc. * Novo Nordisk A/S ADR Owens & Minor, Inc. Perrigo Co. Pharmasset, Inc. * Quality Systems, Inc. SXC Health Solutions Corp. * Techne Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. * UnitedHealth Group, Inc. Universal Health Services, Inc. Class B Volcano Corp. * Warner Chilcott PLC Class A * WellPoint, Inc. INDUSTRIALS (20.7%) ABB Ltd. ADR * Acacia Research - Acacia Technologies * Acuity Brands, Inc. AMETEK, Inc. AZZ, Inc. BE Aerospace, Inc. * C.H. Robinson Worldwide, Inc. Canadian National Railway Co. Chart Industries, Inc. * Chicago Bridge & Iron Co. N.V. CLARCOR, Inc. Clean Harbors, Inc. * Danaher Corp. Donaldson Co., Inc. Eaton Corp. EnerSys * Esterline Technologies Corp. * Fastenal Co. FedEx Corp. Flowserve Corp. Fluor Corp. Gardner Denver, Inc. GeoEye, Inc. * Graco, Inc. HEICO Corp. IDEX Corp. Shares Value IHS, Inc. Class A * $ Iron Mountain, Inc. J.B. Hunt Transport Services, Inc. Kansas City Southern * Kirby Corp. * L-3 Communications Holdings, Inc. Lan Airlines S.A. ADR Lincoln Electric Holdings, Inc. Norfolk Southern Corp. Polypore International, Inc. * Precision Castparts Corp. Regal-Beloit Corp. Republic Services, Inc. Rollins, Inc. Roper Industries, Inc. Rush Enterprises, Inc. Class A * Stericycle, Inc. * Teledyne Technologies, Inc. * Textainer Group Holdings Ltd. Toro Co. (The) Towers Watson & Co. Class A TransDigm Group, Inc. * Union Pacific Corp. United Technologies Corp. URS Corp. * Valmont Industries, Inc. Verisk Analytics, Inc. Class A * W.W. Grainger, Inc. Wabtec Corp. Waste Connections, Inc. Woodward Inc. INFORMATION TECHNOLOGY (15.5%) Accenture PLC Class A Acme Packet, Inc. * Alliance Data Systems Corp. * Amphenol Corp. Class A Anixter International, Inc. ANSYS, Inc. * Ariba, Inc. * Avago Technologies Ltd. Baidu, Inc. ADR * Blackboard, Inc. * Canon, Inc. ADR Check Point Software Technologies Ltd. * Cognizant Technology Solutions Corp. Class A * Concur Technologies, Inc. * Equinix, Inc. * FactSet Research Systems, Inc. Google, Inc. Class A * Informatica Corp. * LogMeIn, Inc. * MasterCard, Inc. Class A MICROS Systems, Inc. * Netgear, Inc. * Oracle Corp. Pegasystems, Inc. Rackspace Hosting, Inc. * Rovi Corp. * 2 Value Line Premier Growth Fund, Inc. Schedule of Investments (unaudited) Shares Value Salesforce.com, Inc. * $ Solera Holdings, Inc. SuccessFactors, Inc. * Taleo Corp. Class A * Teradata Corp. * TIBCO Software, Inc. * Trimble Navigation Ltd. * VeriFone Systems, Inc. * VMware, Inc. Class A * Wright Express Corp. * MATERIALS (8.4%) Agrium, Inc. Air Products & Chemicals, Inc. Albemarle Corp. AptarGroup, Inc. Ball Corp. BASF AG ADR Celanese Corp. Series A CF Industries Holdings, Inc. Clearwater Paper Corp. * Crown Holdings, Inc. * Cytec Industries, Inc. FMC Corp. Greif, Inc. Class A LSB Industries, Inc. * Mosaic Co. (The) NewMarket Corp. Praxair, Inc. Rockwood Holdings, Inc. * Scotts Miracle-Gro Co. (The) Class A Sherwin-Williams Co. (The) Sigma-Aldrich Corp. Syngenta AG ADR Valspar Corp. (The) TELECOMMUNICATION SERVICES (1.7%) AboveNet, Inc. American Tower Corp. Class A * Brasil Telecom S.A. ADR Crown Castle International Corp. * Millicom International Cellular S.A. Rogers Communications, Inc. Class B SBA Communications Corp. Class A * UTILITIES (2.6%) AGL Resources, Inc. Cia de Saneamento Basico do Estado de Sao Paulo ADR CPFL Energia S.A. ADR ITC Holdings Corp. NSTAR Oneok, Inc. Shares Value Questar Corp. $ Wisconsin Energy Corp. TOTAL COMMON STOCKS AND TOTAL INVESTMENT SECURITIES (100.2%) (Cost $184,209,841) EXCESS OF LIABILITIES OVER CASH AND OTHER ASSETS (-0.2%) ) NET ASSETS (1) (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($278,338,081 ÷ 11,000,047 shares outstanding) $ * Non-income producing. For federal income tax purposes, the aggregate cost was $184,209,841, aggregate gross unrealized appreciation was $104,731,220, aggregate gross unrealized depreciation was$10,159,688 and the net unrealized appreciation was $94,571,532. ADR American Depositary Receipt. REIT
